 In the Matter of HUDSON MOTOR CAR COMPANYandFOREMAN'SASSOCIATION OF AMERICA (INDEPENDENT), CHAPTER No. 6Case No. 7-R-2030.-Decided April 16, 1946Mr. Sylvester J. Plieney,of Detroit,Mich., for the Board.Beaumont,Smith and Harris,by Mr. Percy J. Donovan,of Detroit,Mich., for the Company.Messrs.Walter NelsonandRobert H. Keys,of Detroit,Mich., forthe Union.Mrs. Margaret H. Patterson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF TIIE CASEUpon a second amended petition duly filed by Foreman's Associa-tion of America, Chapter No. 6, herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Hudson Motor Car Company, Detroit, Michigan,herein called the Company,the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Arthur Leff,Trial Examiner.The hearing was held at Detroit, Michigan, onSeptember12, 13, 14, 17, and 18, 1945.The Company and the Unionappeared and participated.All parties were afforded full opportunityto be heard,to examine and to cross-examine witnesses,and to intro-duce evidence bearing on the issues.At the close of the hearing theUnion moved to amend its petition to conform to the statements ofposition expressed by it during the course of the hearing.The TrialExaminer referred this motion to the Board.Inasmuch as the Com-pany did not plead surprise and stated that it did not wish to availitself of the opportunity afforded to adduce further proof, the Union'smotion to amend its petition is hereby granted.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.The Company's request for oral argument is herebydenied.67 N. L R. B., No. 52368 HUDSON MOTORCAR COMPANY369Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYHudson Motor Car Company is a Michigan corporation with itsprincipal offices located at Detroit, Michigan. It owns and operatesthree plants in Detroit, known as the Jefferson Avenue Plant, theGratiot Avenue Plant, and the Charlevoix Avenue Plant, all of whichare involved in this proceeding.Prior to the war the Company en-gaged principally in the sale and manufacture of automobiles.FromFebruary 1942 to August 1945 the Company's manufacturing facilitiesat its three Detroit plants were devoted almost exclusively to the manu-facture of war materials and equipment for the United States Govern-ment.During the first 6 months of 1945, the Company purchasedraw materials and supplies of a value upwards of several milliondollars.More than 25 percent of the Company's purchases of rawmaterials and supplies was shipped to its Detroit plants from pointsoutside the State.In excess of 25 percent of the finished and partiallyfinished products manufactured by the Company at its Detroit plantsis shipped to points outside the State of Michigan.The Company admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVEDForeman's Association of America, Chapter No. 6, unaffiliated, isa labor organization admitting to membership supervisory employeesof the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has declined to recognize the Union as the collectivebargaining representative of any of its supervisory employees on theground that supervisors are not employees within the meaning of theAct.That contention has been considered and disposed of in a numberof Board decisions.'In accordance with our previous determinationsinvolving similar employees, we find that the supervisors involved inthis proceeding are employees within the meaning of Section 2 (3) ofthe Act.','fatterof SossManufacturing Company,et al,56 N L R B 348;Matter of PackardMotor Car Company,61 N. L R B 4, and 64 N L R B 1212;Matter of L. A.YoungSpring & Wire Corporation,65 N L R B 298;Matter of The B. F.Goodrich Company65N. L. R B 294,Matter of Simmons Company,65 N L R B. 984,Matter of The MidlandSteel Products Company,65 N L.R B 997 ;Matter ofJones &Laughlin Steel Cor-poiation,66 N L.R B. 386692148-46-vol. 67-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Union seeks a unit composed of all supervisory employees ofthe Jefferson Avenue, Charlevoix Avenue, and Gratiot Avenue plants,including superintendents, special assignment men, engineers in themanufacturing division, special cost accountant, supervisor of plantand equipment, supervisor of material costs and shop orders, pay-master, assistant paymaster, chief timekeeper, assistant chief time-keepers, but excluding all supervisory employees above the rank ofsuperintendent and all supervisors in the accounting division (exceptthose specifically included), industrial relations department, engineer-ing department,salesdepartment, purchasing department, time-studybranch of the planning department, war contracts division, and trafficdepartment.The Company contends that the supervisors here involved are easilydistinguishable from the supervisors involved in thePackardcase,that the Union is not independent of the United Automobile, Aircraftand Agricultural Implement Workers of America, CIO, which repre-sents the Company's production and maintenance non-supervisoryemployees; that the granting of the petition would not effectuate thepolicies of the Act and would be contrary to public policy and publicinterest; that the unionization of such management personnel destroystheir usefulness as company representatives because of the inevitableresultof divided loyalty.The supervisory hierarchy in the Hudson Motor Car Companyconsistsof the following :TitleNumberSalary randePresident-------------------------------------------------------------------------------------Vice president in charge of mf'g_________________________________________________--------------General superintendents in charge of various major subdivisions_________________8--------------Assistant general superintendents-----------------------------------------------7--------------Superintendents---------------- --------------------------------40$500-725Assistant superintendents______________________________________________________34400-495General foremen------------------------------------------------------73375-450Assistant general foremen--------------------------------------------------------23375Foremen------------------------ --------------------------------------------249325-375Assistantforemen--- ----------------------------------------------------------4325-350Foremen and assistant foremen, the lowest levels of supervision,are in immediate charge of rank and file employees.General foremen2The Field Examiner reported that the Union submitted 780-815 dues receipts and thatthe names on 542 of these receipts also appeared on the Company's pay roll of June 5,1945, containing the names of 762 emplo3 ees in the proposed unit HUDSON MOTOR CAR COMPANY371and assistant general foremen are on the next higher level and super-vise foremen and assistant foremen.Assistant superintendents areon about the same level of supervision as general foremen.8 Super-intendents supervise directly all subordinate supervisors including as-sistant superintendents, general foremen, assistant general foremen,foremen and assistant foremen.Both the Union and the Company agreed at the hearing that theauthority and responsibility of supervisors on all levels within theproposed unit were the same and that any differences existing were notamatter of degree but rather were differences in the area of applica-tion.Each of the supervisors in question has the power to discharge out-right probationary employees in his department, to discharge or dis-cipline regular subordinates subject to the provisions of the collectivebargaining contracts covering rank and file workers, to make intra-departmental transfers of subordinates without the consent of a higherranking supervisor, to grant passes and leaves of absences, to makeratings for merit increases.The supervisors in question do not actu-ally hire employees.The record indicates that these supervisors mayiefuse to accept an employee hired by the personnel department, butthis does not mean that the employee is not hired by the plant in somecapacity.On the whole the supervisors enforce but do not actuallyformulate company policy.They are called upon in meetings to makesuggestions with respect to company policy but the Company is underno obligations to adopt such suggestions.The supervisor's part incollective bargaining is limited to his place in the grievance procedurecontained in the collective bargaining agreements between the Com-pany and the various rank and file unions.We do not find persuasive the Company's attempt to distinguishthis case from thePackardcase on the ground that Hudson supervisorshave duties, powers, and responsibilities far beyond those of super-visors in thePaclcardcase and cannot therefore be classified as mere"traffic cops."As we stated inMatter of L. A. Young Spring & WireCorporation,the nature of the duties and responsibilities of supervisorsis not relevant except insofar as it bears on the question of the propergrouping of supervisors for collective bargaining purposes.4The Company's contention with respect to the Union's lack of inde-pendence is no longer material since our decision in theJonesdvLaugh-lincase 8 wherein we held that this Board has no power to limit thechoice of a collective bargaining representative for a unit of foremento an independent, unaffiliated foreman's union.The Company's ar-The recordaffords instances of reclassifications of general foremen to assistant super-intendents without accompanying changes in duties.It will be noted the salary ranges ofthe two classifications overlapSome departments do not have assistant superintendents.4Matter ofL. A. Young Spring &Wire Corporation,65 N. L.R. B. 298.5Matter of Jones & Laughlin Steel Corporation,66 N. L R.B. 386. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDguments with respect to divided loyalty resulting from the recognitionof a supervisory bargaining unit were disposed of inMatter of L. A.Young Spring d Wire Corporationand cases following.As in thosecases, we find that questions of divided loyalty and the like are matterswhich must be settled by the parties through their collective bargain-ing agreements.There remains for consideration, therefore, the appropriateness ofthe unit as proposed by the Union and the proper disposition of certainfringe groups which the union desires to include in the unit.Superintendents:The superintendent in the Hudson plant ranks ona level below the general superintendent (the division head) and,where there is one, his assistant.Although the parties agree that thesuperintendent has substantially the same authority and responsibili-ties as the other supervisors in the proposed unit, the evidence indicatesthat, unlike the lower categories, he is vested with plenary power tomake certain effective decisions, including those affecting subordinatesupervisors, with respect to actions which those beneath him have onlythe authority to recommend.Under established procedures he is au-thorized to give effective approval to a subordinate supervisor's recom-mendation to discharge or reclassify employees.He represents theCompany in the second step of the grievance procedure provided forin the collective bargaining agreements covering rank and file employ-ees.His salary does not overlap that of any subordinate and is roughly25 percent above that of the assistant superintendent.Under all thecircumstances, we believe that these superintendents, as in theMidlandSteelcase,e should be given the opportunity by separate voting to de-termine whether or not they desire to be in the same unit with subordi-nate supervisors.Accordingly, we shall make no final unit determina-tion at this time but will be guided by the desires of the employeesinvolved as expressed in the elections ordered hereinafter. In theevent that the employees in the voting groups described hereinafterselect the Union, they shall together constitute a single appropriateunit.?Although no specific issue has been made as to the composition ofthe proposed unit, we shall exclude the following categories of employ-ees who, in our opinion do not properly belong in a unit of supervisorsof production and maintenance employees :-Engineers in the manufacturing division:There are eight personsclassified as engineers in the manufacturing division who are highlysMatter of The Midland Steel Products Company,65 N L. R B. 997.r The following five men, although apparently rated as superintendents, are in factassistant general superintendents and will be excluded from any voting group pursuant tothe Union's request for the exclusion of assistant general superintendents and higher cate-gories of supervisors. G L. West and L J. Doyle, plant engineers in the master mechanicdivision;R. V. Sleight,superintendent in the axle plant ; J H.Sawyer, superintendent ofproduction,and L Lamb, superintendent of the mechanical division,both of the manu-facturing division of the Gratiot Avenue Plant HUDSON MOTOR CAR COMPANY373skilled technical employees.They do not exercise any real super-visory function and are alreiidy included in a unit of draftsmen, tech-nicians and engineers represented by the Society for Designing En-gineers, UAW-CIO. Inasmuch as they are not supervisors within themeaning of the Board's customary definition, we shall exclude them.Special cost accountant, supervisor of plant and equipment, super-visor of material costs and shop orders, paymaster, assistant pay-master, chief timekeeper and assistant chief timekeepers:These super-visors are in the accounting division.They are in charge of clericalemployees who are included in the rank and file clerical unit. Inas-much as they are clerical supervisors, we. shall exclude them from thisunit of production and maintenance supervisors.We shall direct that separate elections be held among the employeesin the voting groups described below who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction : (1) All assistant foremen, foremen, assistant generalforemen, general foremen, assistant superintendents, and comparablesupervisors in the manufacturing division of the Company's JeffersonAvenue, Charlevoix Avenue, and Gratiot Avenue plants, Detroit,Michigan, including special assignment men, but excluding engineers,superintendents, and persons of comparable rank, assistant generalsuperintendents, general superinte,_dents, time-study supervisors, allsupervisors employed in the accounting division, sales department,purchasing department, engineering division, traffic department, warcontracts division, industrial relations department; (2) all superin-tendents and comparable supervisors in the manufacturing division ofthe Company's Jefferson Avenue, Charlevoix Avenue, and GratiotAvenue plants," excluding assistant foremen, foremen, assistant gen-eral foremen, general foremen, assistant superintendents, assistantgeneral superintendents, general superintendents, and comparablesupervisors, engineers, time-study supervisors, all supervisors em-ployed in the accounting division, sales department, purchasing de-partment, engineering division, traffic department, war contracts divi-sion, and the industrial relations department.As stated above there will be no final determination of the appro-priate unit pending the results of the elections.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,"Not included within this classification are R V Sleight, superintendentaxle plant,G L. West and L J. Doyle,plant engineersin the master mechanicsdivision,J H. Sawyer,superintendent of production,and L Lamb,superintendent of the mechanical division in themanufacturingdivision of the Gratiot plant, who are excludedfrom the unit. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series ;, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with the Hudson MotorCar Company, Detroit, Michigan, separate elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Seventh Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among employees in the voting groups described in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelections, to determine in each of the voting groups whether or notthey desire to be represented by Foremen's Association of America(Independent),ChapterNo. 6, for the purposes of collectivebargaining.MR. JOHN M. HOUSTON, concurring specially :For the reasons stated in my special concurrenceinMatter of TheMidland Steel Products Company,9 Iconcur in the foregoing decisionexcept insofar as it establishes separate voting groups for superin-tendents on the one hand and other supervisors on the other. I wouldestablish only one voting group.MR. GERARD D. REILLY, concurring separately :It would be my position, if this were a case of first impression, thatno election should be directed in this matter, since all the persons whoare the subject of this petition are supervisors and the business involvedhere does not differ in any relevant respect from the kind of businesscarried on by thePackard Company 10Since the majority of theBoard entertain a contrary view, however, I wish to concur in theconclusion that the superintendents should be balloted separately so asto ascertain whether or not they desire to be in the bargaining unitwhich includes the assistant superintendents, general foremen, assist-ant general foremen, foremen, and assistant foremen.There is suffi-cient evidence in the record to indicate that the duties and responsibil-ities of the superintendents are distinguishable from the lower levels ofsupervision.85 N. L. R. B. 997.'°My viewson this basic question are contained in the dissenting opinion inMatter ofPackard MotorCar Company,61 N. L. R B. 4.